DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 and 18-20 in the reply filed on December 3, 2020 is acknowledged.

Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 3, 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 and 18-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe (US 2011/0123912) and Tseng (US 2012/0107731).
Tanabe teaches a method of making a mask.  Paragraphs 0092 and 0146 teach a mask blank comprising an opaque layer of chromium 12, phase shift film of molybdenum silicide (MoSi) or MoSiN 11. The substrate 10 is quartz.  See Figure 6A.  This teaches the limitations of claims 1, 7 (MoSi layer), 8 (chromium), 9 and 10 (substrate of quartz which is known to be transparent), 18 and 19 (phase shift).  Paragraph 00148 teaches etching the chromium layer to form the pattern and paragraph 0149 teaches etching the MoSi layer to form a pattern.  Figure 6B depicts the mask.  In Figure 6B, the patterns on the substrate 10 are depicted.  The second pattern is depicted on the first pattern (claim 2).  The ratio of the width of the second pattern to the width of the first pattern as depicted in Figure 6B meets the limitation in claim 3.  The narrower patterns have a much wider width than that of the first pattern as depicted in Figure 6B (claim 4).  Claims 5 and 6 recite width sizes which are within the limitations of current technology and would be obvious to one of ordinary skill in the art without undue experimentation.  As the first layer is semitransparent reciting 5-20% of radiation penetrating that layer is within reason to one of ordinary skill in the art without undue experimentation.
Tseng teaches a photomask.  Paragraph 0005 teaches using ultraviolet light or laser for the photolithographic exposure using the mask (claim 12).  Figure 3 depicts the mask with chromium 321 and MoSi 322 features (claims 1, 7, 8 and 18).  The MoSi 322 features are formed on top of the chromium 321 features (claims 1 and 2).  Figure 3 depicts the first recesses 324 as being wider than the width of the first recesses 
Therefore, it would have been obvious to one of ordinary skill in the art to have exposed a photoresist layer to a mask comprising two layers, one being opaque and the other at least partially transparent to the radiation, because Tanabe and Tseng teach that such exposure produces improved patterns with fewer defects.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jang (US 2013/0101926) teaches a photomask in paragraphs 0044, 0046 and 0056.  Figures 6 depict a chromium layer 142 and MoSiON layer 124/126 (see Figure 6H).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN DUDA whose telephone number is (571)272-1383.  The examiner can normally be reached on Monday-Thursday; 5:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Huff can be reached on 571-272-1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




									/Kathleen Duda/
									Kathleen Duda
									Primary Patent Examiner
									Art Unit 1737